Title: To George Washington from Oliver Wolcott, Jr., 19 April 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir,
Philadelphia Apl 19th 1797

I intended to have availed myself before this time of the permission you was pleased to give me, at a moment which I shall never forget; but indisposition & an uncommon pressure of business have prevented.
The last accounts from France mention that General Pinckney had gone to Amsterdam in consequence of orders from the Directory. The treatment he recd was rude and insolent in the highest degree; the directory however continue to profess friendship for the American people.
The American stocks rose in England in consequence of the late disorder in the affairs of the Bank: this I consider as a bad omen for British Credit; indeed there is but little reason to doubt, that a national bankruptcy in some form or other is unavoidable.
Nothing new is observable in our domestic affairs, except that there is reason to believe that the aggressions of France will tend to unite the people—the last publications from the Department of State have been very useful.
The plan of measures to be recommended to Congress is not yet entirely settled, I presume however, that an increase of naval force for the protection of our coasts & Commerce, permission to the Merchants to arm for defence; the improvement of fortifications, the enrollment of a force with a view principally to the Blacks in the most Southern States, and the increase of Revenue, will be deemed adviseable.
There will I presume be no question about the expediency of keeping a Minister in Europe properly authorised to open negociations, whenever the consent of France can be obtained.

The times are indeed critical, & there is no doubt but France intends & expects to be able to establish a political influence in this Country. I trust however that they will find themselves mistaken, & that the kind providence which has hitherto protected this Country, will guard its liberty & independence. With the most sincere respects to Mrs Washington & cordial wishes for your happiness, I remain your most obedt & grateful servt

Oliv. Wolcott jr

